[Cite as State v. Griffin, 2018-Ohio-3119.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2017-10-150

                                                    :           OPINION
    - vs -                                                       8/6/2018
                                                    :

WALTER A. GRIFFIN,                                  :

        Defendant-Appellant.                        :



                  CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                               Case No. 17 CRB 03035-A



Thomas A. Dierling, 345 High Street, Hamilton, Ohio 45011, for plaintiff-appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for defendant-
appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Walter Griffin, appeals his conviction in the Hamilton

Municipal Court for assault.

        {¶ 2} Griffin resided at a motel with a woman named Melanie. One evening, Griffin

returned to the room after work and saw Melanie there with three other individuals. Griffin,

who had noticed that money he kept in his car was missing, confronted the four individuals
                                                                       Butler CA2017-10-150

about the missing money. One of those individuals was Kenneth Sutton, who was waiting for

a cab to arrive.

       {¶ 3} Griffin observed people in the room using crack cocaine and heroin. Griffin

specifically accused Melanie and Sutton of stealing his money, although both denied having

done so. Griffin told the people in the room that they could not leave, and soon thereafter,

picked up a three-foot-long ax handle that he kept in the room. When Sutton's cab arrived,

and he got up to leave, Griffin hit Sutton on the head once and twice on the leg with the ax

handle.

       {¶ 4} Police responded to the motel room and questioned Griffin and Sutton. Griffin

claimed that he acted in self-defense, as he was frightened of Sutton. Sutton told police that

Griffin hit him on the head and leg with the ax handle after accusing him and Melanie of

stealing money from him. The matter proceeded to a bench trial, during which both Sutton

and Griffin testified. The trial court found Griffin guilty of assault. Griffin now appeals his

conviction, raising the following assignment of error:

       {¶ 5} MR. GRIFFIN'S CONVICTION WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

       {¶ 6} Griffin argues in his assignment of error that his conviction was against the

manifest weight of the evidence.

       {¶ 7} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. To determine whether a conviction is against the manifest weight of the evidence, the

reviewing court must look at the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether in resolving the

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest
                                              -2-
                                                                        Butler CA2017-10-150

miscarriage of justice that the conviction must be reversed and a new trial ordered. State v.

Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66. An appellate court

will overturn a conviction due to the manifest weight of the evidence "only in the exceptional

case in which the evidence weighs heavily against the conviction." State v. Purvis, 12th Dist.

Butler No. CA2017-09-134, 2018-Ohio-2881, ¶ 19.

       {¶ 8} Griffin was convicted of assault in violation of R.C. 2903.13(A), which provides,

"no person shall knowingly cause or attempt to cause physical harm to another * * *."

According to R.C. 2901.22(B), a person acts knowingly when "the person is aware that the

person’s conduct will probably cause a certain result or will probably be of a certain nature. A

person has knowledge of circumstances when the person is aware that such circumstances

probably exist."

       {¶ 9} Although Griffin admits that he struck Sutton with a large ax handle in the head

and leg, thus fulfilling the elements of assault, he claims that he did so in self-defense. With

the defense of self-defense, a person is privileged to use only that force that is reasonably

necessary to repel the attack. State v. Williford, 49 Ohio St. 3d 247, 249-250 (1990).

       {¶ 10} To establish self-defense against nondeadly force, the defendant must prove

(1) that the defendant was not at fault in creating the situation giving rise to the altercation,

and (2) that he or she had reasonable grounds to believe and an honest belief, even though

mistaken, that he or she was in imminent danger of bodily harm and his or her only means to

protect himself or herself from the danger was by the use of force not likely to cause death or

great bodily harm. State v. Russell, 12th Dist. Warren Nos. CA2011-06-058 and CA2011-09-

097, 2012-Ohio-1127.

       {¶ 11} A defendant's fear of immediate death or great bodily harm must be objectively

reasonable; there must be both reasonable objective grounds to believe that harm is

imminent and there must be an honest subjective belief that harm is imminent. Id.
                                               -3-
                                                                          Butler CA2017-10-150

        {¶ 12} The evidence presented at trial does not support a finding of self-defense.

The trial court heard evidence that once Griffin returned to the room to confront the people

therein, he told the four individuals that no one could leave the room and blocked their egress

from the room. Regarding what threat Griffin defended himself against, Griffin testified that

he perceived the threat because he "can read people's eyes and [Sutton had] ill intent."

Griffin further testified that Sutton tried to kick him, but also claimed that Sutton did not "know

much" about how to kick.

        {¶ 13} In sum, Griffin claimed that "the movement in [Sutton's] eyes," Sutton walking

toward him where Griffin was blocking the door, and Sutton possibly trying to kick him were

the reasons that he hit Sutton with the ax handle three times in self-defense. However, near

the end of his testimony, Griffin also stated that Sutton was "disrespecting" him by being in

his room because Sutton did not have permission to be there or to be selling drugs in his

room.

        {¶ 14} In making its decision, the trial court relied on evidence that Griffin was angry

because Melanie was with another man in the motel room, and Griffin believed that Melanie

and Sutton stole money from him. The trial court specifically found that Griffin committed an

act of "anger," Griffin was the only person in the room with a weapon, and that Griffin offered

no credible evidence that he was ever in fear for his safety.

        {¶ 15} The trial court was in the best position to judge the credibility of the witnesses,

and Griffin has failed to show that the trial court clearly lost its way in addressing the stated

testimony and evidence. As such, Griffin's conviction was not against the manifest weight of

the evidence, and his sole assignment of error is overruled.

        Judgment affirmed.


        S. POWELL, P.J., and M. POWELL, J., concur.


                                                -4-